              Case 20-11558-KBO              Doc 1637       Filed 01/20/21        Page 1 of 13




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


In re:                                                     Chapter 11

24 HOUR FITNESS                                            Case No. 20–11558 (KBO)
WORLDWIDE, INC., et al.,
                                                           (Jointly Administered)
                          Reorganized Debtors.1


                                       AFFIDAVIT OF SERVICE

       I, Rohany Tejada, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Reorganized Debtors in the above-captioned
chapter 11 cases.

       On January 19, 2021, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by method set forth on the Core/2002 Service List
attached hereto as Exhibit A:

        Fifth Staffing and Compensation Report of FTI Consulting, Inc. as Chief Restructuring
         Officer and Supporting Personnel to the Debtors for the Period November 1, 2020
         Through November 30, 2020 [Docket No. 1623]




                              [Remainder of Page Intentionally Left Blank]




1
  The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690);
24 Hour Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902);
24 San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064); RS
FIT CA LLC (7007); and RS FIT NW LLC (9372). The Reorganized Debtors’ corporate headquarters and service
address is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
            Case 20-11558-KBO         Doc 1637      Filed 01/20/21     Page 2 of 13




Dated: January 20, 2021

                                                            /s/ Rohany Tejada
                                                            Rohany Tejada

State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on January 20, 2021, by Rohany Tejada,
proved to me on the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ HERBERT BAER
Notary Public, State of New York
No. 01BA6205563
Qualified in Westchester County
Commission Expires May 11, 2021




                                              2                                       SRF 50177
Case 20-11558-KBO   Doc 1637   Filed 01/20/21   Page 3 of 13




                       Exhibit A
                                                                                                  Case 20-11558-KBO                                             Doc 1637                          Filed 01/20/21                   Page 4 of 13
                                                                                                                                                                                   Exhibit A
                                                                                                                                                                             Core/2002 Service List
                                                                                                                                                                            Served as set forth below




                                                              DESCRIPTION                                                                        NAME                                                                ADDRESS                                            EMAIL                       METHOD OF SERVICE
                                                                                                                                                                         Attn: Chad Timmons, Larry R. Boyd, Emily M. Hahn
                                                                                                                                                                         1700 Redbud Blvd                                                     ctimmons@abernathy-law.com
                                                                                                                                                                         Ste 300                                                              bankruptcy@abernathy-law.com
Counsel to Collin County Tax Assessor/Collector                                                                             Abernathy, Roeder, Boyd & Hullett, P.C.      McKinney TX 75069                                                    ehahn@abernathy-law.com                       Email
                                                                                                                                                                         Attn: Roger K. Adams
                                                                                                                                                                         4155 E. Jewell Ave.
                                                                                                                                                                         Suite 612
Counsel to Diane Mueller                                                                                                    Adams Law Firm, LLC                          Denver CO 80222                                                      rogerkadams@rka-law.com                       Email
                                                                                                                                                                         Attn: Ivan M. Gold
Counsel to Weingarten Realty Investors, Weingarten Nostat, Inc., WRI West Gate South, L.P., WRI Southern Industrial Pool,                                                Three Embarcadero Center
LLC, SIC-Lakeside Drive, LLC, W/GL Ocean Avenue LB Holdings VII, LLC, OTR, an Ohio general partnership, CLPF Gateway        Allen Matkins Leck Gamble Mallory &          12th Floor
Towne Center LP, 100 California Street LLC, and Triangle Center, LLC                                                        Natsis LLP                                   San Francisco CA 94111-4074                                          igold@allenmatkins.com                        Email
                                                                                                                                                                         Attn: Annie Y. Stoops
                                                                                                                                                                         555 West Fifth Street
                                                                                                                                                                         48th Floor
Counsel to Los Altos School District                                                                                        Arent Fox, LLC                               Los Angeles CA 90013                                                 annie.stoops@arentfox.com                     Email
                                                                                                                                                                         Attn: Matthew P. Austria
                                                                                                                                                                         1007 N. Orange Street
                                                                                                                                                                         4th Floor
Counsel to Diane Mueller                                                                                                    Austria Legal, LLC                           Wilmington DE 19801                                                  maustria@austriallc.com                       Email
                                                                                                                                                                         Attn: Scott D. Mayer
Counsel to AVG Partners GP; AVG Partners I, LLC; AVG Austin, LP; AVG Chula Vista, LLC; AVG Laguna LLC; AVG Oakland, LLC;                                                 9595 Wilshire Blvd.
AVG Cypress LP; SW3LH, LLC; Builders Associates #3 (Rockwall); Arnold & Sheri Schlesinger; Builders Associates #3, LLC; Peak                                             Suite 700
Holdings, LLC; AG Upland, LLC; AVG Puyallup, LLC                                                                             AVG Partners                                Beverly Hills CA 90212                                               sdmayer@avgpartners.com                       Email
                                                                                                                                                                         Attn: Craig Solomon Ganz, Katherine E. Anderson Sanchez
                                                                                                                                                                         1 E. Washington Street, Suite 2300                                   ganzc@ballardspahr.com
Counsel to Seven Hills Properties 31, LLC                                                                                   Ballard Spahr LLP                            Phoenix AZ 85004                                                     andersonsanchezk@ballardspahr.com             Email
Counsel to Centennial Real Estate Company, LLC,
Citivest Commercial Investments, LLC, GS Pacific                                                                                                                         Attn: Dustin P. Branch, Esq.
ER, LLC, Houston Willowbrook LLC, PGIM Real                                                                                                                              2029 Century Park East
Estate, Starwood Retail Partners, LLC and The                                                                                                                            Suite 800
Macerich Company                                                                                                            Ballard Spahr LLP                            Los Angeles CA 90067-2909                                            branchd@ballardspahr.com                      Email
Counsel to Seven Hills Properties 31, LLC, Brixmor Operating Partnership LP, Federal Realty Investment Trust, Centennial
Real Estate Company, LLC, Citivest Commercial Investments, LLC, GS Pacific
ER, LLC, Houston Willowbrook LLC, PGIM Real
Estate, Starwood Retail Partners, LLC and The
Macerich Company, Weingarten Realty Investors, Weingarten Nostat, Inc., WRI West Gate South, L.P., WRI Southern                                                        Attn: Leslie C. Heilman, Laurel D. Roglen
Industrial Pool, LLC, SIC-Lakeside Drive, LLC, W/GL Ocean Avenue LB Holdings VII, LLC, OTR, an Ohio general partnership,                                               919 N. Market Street, 11th Floor                                       heilmanl@ballardspahr.com
CLPF Gateway Towne Center LP, 100 California Street LLC, and Triangle Center, LLC                                           Ballard Spahr LLP                          Wilmington DE 19801-3034                                               roglenl@ballardspahr.com                      Email
                                                                                                                                                                       Attn: William J.Barrett
                                                                                                                                                                       200 West Madison Street
                                                                                                                             Barack Ferrazzano Kirschbaum & Nagelberg Suite 3900
Counsel to Terramar Retail Centers, LLC                                                                                      LLP                                       Chicago IL 60606                                                       william.barrett@bfkn.com                      Email
                                                                                                                                                                       Attn: Niclas A. Ferland, Esq., Ilan Markus, Esq
                                                                                                                                                                       545 Long Wharf Drive
                                                                                                                                                                       9th Floor                                                              nferland@barclaydamon.com
Westfield, LLC and its affiliates                                                                                            Barclay Damon LLP                         New Haven CT 06511                                                     imarkus@barclaydamon.com                      Email
                                                                                                                                                                       Attn: Scott L. Fleischer
                                                                                                                                                                       1270 Avenue of the Americas
                                                                                                                                                                       Suite 501
Westfield, LLC and its affiliates                                                                                            Barclay Damon LLP                         New York NY 10020                                                      sfleischer@barclaydamon.com                   Email
                                                                                                                                                                       Attn: Michael J. Barrie, Kevin M. Capuzzi
                                                                                                                                                                       1313 North Market Street, Suite 1201                                   mbarrie@beneschlaw.com
Counsel to RNB Partners, LLC                                                                                                 Benesch Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                                    kcapuzzi@beneschlaw.com                       Email
                                                                                                                                                                       Attn: Ernie Zachary Park
                                                                                                                                                                       13215 E. Penn St., Suite 510
Counsel to Spring Shopping Center LLC, Irvine Spectrum Center LLC, a Delaware limited liability company                      Bewley, Lassleben & Miller, LLP           Whittier CA 90602                                                      ernie.park@bewleylaw.com                      Email
                                                                                                                                                                       Attn: David M. Klauder, Esquire
                                                                                                                                                                       1204 N. King Street
Counsel to Kellermeyer Bergensons Services, LLC                                                                              Bielli & Klauder, LLC                     Wilmington DE 19801                                                    dklauder@bk-legal.com                         Email
                                                                                                                                                                       Attn: Jeffrey Rhodes
                                                                                                                                                                       1825 Eye Street NW
Counsel to Kin Properties, Inc. and Masue LLC                                                                                Blank Rome LLP                            Washington DC 20006                                                    jrhodes@blankrome.com                         Email
Counsel to AVG Partners GP; AVG Partners I, LLC; AVG Austin, LP; AVG Chula Vista, LLC; AVG Laguna LLC; AVG Oakland, LLC;                                               Attn: Victoria A. Guilfoyle & Bryan J. Hall
AVG Cypress LP; SW3LH, LLC; Builders Associates #3 (Rockwall); Arnold & Sheri Schlesinger; Builders Associates #3, LLC; Peak                                           1201 N. Market Street
Holdings, LLC; AG Upland, LLC; AVG Puyallup, LLC, Kin Properties, Inc. and                                                                                             Suite 800                                                              guilfoyle@blankrome.com
Masue LLC                                                                                                                    Blank Rome LLP                            Wilmington DE 19801                                                    bhall@blankrome.com                           Email
                                                                                                                                                                       Attn: Kristen N. Pate, Julie Minnick Bowden
                                                                                                                                                                       350 N. Orleans Street, Suite 300                                       bk@brookfieldpropertiesretail.com
Counsel to Brookfield Properties Retail, Inc. as Agent                                                                       Brookfield Properties Retail, Inc.        Chicago IL 60654-1607                                                  julie.bowden@brookfieldpropertiesretail.com   Email




              In re: 24 Hour Fitness Worldwide, Inc., et al
              Case No. 20-11558 (KBO)                                                                                                                                              Page 1 of 10
                                                                                        Case 20-11558-KBO                            Doc 1637                   Filed 01/20/21                              Page 5 of 13
                                                                                                                                                  Exhibit A
                                                                                                                                            Core/2002 Service List
                                                                                                                                           Served as set forth below




                                                               DESCRIPTION                                         NAME                                                                ADDRESS                                                          EMAIL            METHOD OF SERVICE
                                                                                                                                        Attn: Andrew J. Meyers
                                                                                                                                        Governmental Center, Suite 423
                                                                                                                                        115 South Andrews Avenue
Counsel to Broward County, Florida                                                              Broward County Attorney                 Fort Launderdale FL 33301                                                             sandron@broward.org                Email
                                                                                                                                        Attn: Jeffrey K. Garfinkle
                                                                                                                                        18400 Von Karman Avenue, Suite 800
Counsel to 507 Northgate LLC                                                                    Buchalter, a Professional Corporation   Irvine CA 92612                                                                       jgarfinkle@buchalter.com           Email
                                                                                                                                        Attn: Shawn M. Christianson
                                                                                                                                        55 Second Street, 17th Floor
Counsel to Oracle America, Inc.                                                                 Buchalter, a Professional Corporation   San Francisco CA 94105-3493                                                           schristianson@buchalter.com        Email
                                                                                                                                        Attn: Geoffrey G. Grivner
                                                                                                                                        919 North Market Street
                                                                                                                                        Suite 990
Counsel to Safeway Inc.                                                                         Buchanan Ingersoll & Rooney PC          Wilmington DE 19801                                                                   geoffrey.grivner@bipc.com          Email
                                                                                                                                        Attn: Mary F. Caloway
                                                                                                                                        919 North Market Street
                                                                                                                                        Suite 990
Counsel to CentiMark Corporation                                                                Buchanan Ingersoll & Rooney PC          Wilmington DE 19801                                                                   mary.caloway@bipc.com              Email
                                                                                                                                        Attn: Timothy P. Palmer
                                                                                                                                        501 Grant Street
                                                                                                                                        Suite 200
Counsel to CentiMark Corporation                                                                Buchanan Ingersoll & Rooney PC          Pittsburgh PA 15219                                                                   timothy.palmer@bipc.com            Email
                                                                                                                                        Attn: Aaron R. Cahn
                                                                                                                                        2 Wall Street
Counsel to Evelyn Wells, Trustee u/w/o Fred Straus, 231st SRS, LLC and 231st CGS, LLC           Carter Ledyard & Milburn LLP            New York NY 10005-2072                                                                bankruptcy@clm.com                 Email
                                                                                                                                        Attn: Alan J. Lipkin
Counsel to 24 HR – TX (TX) Limited Partnership;                                                                                         1700 Broadway
FIT (TX) LP; SF (TX) LP; FIT (CO) QRS 15-59, INC.;                                                                                      33rd Floor
AND FIT (UT) QRS 14-92, INC.                                                                    Chaffetz Lindsey LLP                    New York NY 10019                                                                     a.lipkin@chaffetzlindsey.com       Email
                                                                                                                                        Attn: David M. Blau, Esq.
                                                                                                                                        151 S. Old Woodward Ave
                                                                                                                                        Ste. 200
Counsel to Santan Gem, LLC                                                                      Clark Hill PLC                          Birmingham MI 48009                                                                   dblau@clarkhill.com                Email
                                                                                                                                        Attn: Karen M. Grivner, Esq.
                                                                                                                                        824 N. Market St.
                                                                                                                                        Ste. 710
Counsel to Santan Gem, LLC                                                                      Clark Hill PLC                          Wilmington DE 19801                                                                   kgrivner@clarkhill.com             Email
                                                                                                                                        Attn: Patrick J. Reilley
                                                                                                                                        500 Delaware Avenue
                                                                                                                                        Suite 1410
Counsel to Seritage SRC Finance LLC                                                             Cole Schotz P.C.                        Wilmington DE 19801                                                                   preilley@coleschotz.com            Email
                                                                                                                                        Attn: Ryan T. Jareck
                                                                                                                                        Court Plaza North
                                                                                                                                        25 Main Street
Counsel to Seritage SRC Finance LLC                                                             Cole Schotz P.C.                        Hackensack NJ 07601-                                                                  rjareck@coleschotz.com             Email
                                                                                                                                        Attn: Edward J. Riffle, Esq., Bradley D. Doucette, Esq.
                                                                                                                                        1100 El Centro Street                                                                 eriffle@ccmslaw.com
Counsel to Wedt Industries, Inc. dba Club Resources Group                                       Collins Collins Muir + Stewart LLP      South Pasadena CA 91030                                                               bdoucette@ccmslaw.com              Email
                                                                                                                                        Attn: Karen C. Bifferato & Kelly M. Conlan
                                                                                                                                        1201 N. Market Street
                                                                                                                                        20th Floor                                                                            kbifferato@connollygallagher.com
Counsel to RPAI Lakewood, LLC                                                                   Connolly Gallagher LLP                  Wilmington DE 19801                                                                   kconlan@connollygallagher.com      Email
                                                                                                                                        Attn: Cathy Hershcopf, Michael Klein, Lauren A. Reichardt                             chershcopf@cooley.com
                                                                                                                                        55 Hudson Yards                                                                       mklein@cooley.com
Official Committee of Unsecured Creditors                                                       Cooley LLP                              New York NY 10001                                                                     lreichardt@cooley.com              Email
                                                                                                                                        Attn: Cullen D. Speckhardt, Olya Antle
                                                                                                                                        1299 Pennsylvania Avenue, NW                                                          cspeckhart@cooley.com
Official Committee of Unsecured Creditors                                                       Cooley LLP                              Washington DC 20004                                                                   oantle@cooley.com                  Email
                                                                                                                                                                                                                              rhewitt@cov.com
                                                                                                                                        Attn: Ronald Hewitt, Martin E. Beeler, Todd A. Mortensen, Gabriella B. Zahn-Bielski   mbeeler@cov.com
                                                                                                                                        620 Eighth Avenue                                                                     tmortensen@cov.com
Counsel to DIP Agent, Wilmington Trust, National Association, USOPC                             Covington & Burling LLP                 New York NY 10018                                                                     gzahnbielski@cov.com               Email
                                                                                                                                        Attn: Thomas J. Francella, Jr.
                                                                                                                                        1201 N. Market Street
                                                                                                                                        Suite 1001
Counsel to LaSalle, LP, AAP Trust, and AV Now, Inc.                                             Cozen O'Connor                          Wilmington DE 19801                                                                   tfrancella@cozen.com               Email
                                                                                                                                        Attn: Mette H. Kurth
                                                                                                                                        4023 Kennett Pike #165
Counsel to Pine Castle, N.V                                                                     Culhane Meadows PLLC                    Wilmington DE 19807                                                                   mkurth@cm.law                      Email
                                                                                                                                        Attn: Jonathan S. Pasternak, James B. Glucksman
                                                                                                                                        605 Third Avenue                                                                      jsp@dhclegal.com
Counsel to DGC Capital Contracting Corp.                                                        Davidoff Hutcher & Citron LLP           New York NY 10158                                                                     jbg@dhclegal.com                   Email




               In re: 24 Hour Fitness Worldwide, Inc., et al
               Case No. 20-11558 (KBO)                                                                                                           Page 2 of 10
                                                                                                   Case 20-11558-KBO                                                Doc 1637                     Filed 01/20/21                  Page 6 of 13
                                                                                                                                                                                   Exhibit A
                                                                                                                                                                             Core/2002 Service List
                                                                                                                                                                            Served as set forth below




                                                              DESCRIPTION                                                                       NAME                                                                  ADDRESS                                       EMAIL             METHOD OF SERVICE
                                                                                                                                                                         Attn: Bankruptcy Dept
                                                                                                                                                                         Carvel State Office Bldg
                                                                                                                                                                         820 N French St 6th Fl
Delaware Attorney General                                                                                                    Delaware Attorney General                   Wilmington DE 19801                                                attorney.general@state.de.us    Email
                                                                                                                                                                         Zillah Frampton
                                                                                                                                                                         820 N French St
Delaware Division of Revenue                                                                                                 Delaware Division of Revenue                Wilmington DE 19801                                                FASNotify@state.de.us           First Class Mail and Email
                                                                                                                                                                         Corporations Franchise Tax
                                                                                                                                                                         PO Box 898
Delaware Secretary of State                                                                                                  Delaware Secretary of State                 Dover DE 19903                                                     dosdoc_Ftax@state.de.us         First Class Mail and Email
                                                                                                                                                                         Attn: Bankruptcy Dept
                                                                                                                                                                         820 Silver Lake Blvd Ste 100
Delaware State Treasury                                                                                                      Delaware State Treasury                     Dover DE 19904                                                     statetreasurer@state.de.us      First Class Mail and Email
                                                                                                                                                                         Attn: Ronald D. Dessy, Fawn Kennedy Dessy
                                                                                                                                                                         1301 L Street
Counsel to Olive Drive Partners                                                                                              Dessy & Dessy, a Professional Corporation   Bakersfield CA 93301                                               Dessylaw@aol.com                Email
                                                                                                                                                                         Attn: Jarret P. Hitchings
                                                                                                                                                                         222 Delaware Avenue
                                                                                                                                                                         Suite 1600
Counsel to US VI Downey, LLC                                                                                                 Duane Morris LLP                            Wilmington DE 19801-1659                                           jphitchings@duanemorris.com     Email
                                                                                                                                                                         Attn: Steven E. Lewis
                                                                                                                                                                         230 Park Avenue, 21st Floor
Counsel to Epsilon Agency LLC                                                                                                Dunnington, Bartholow & Miller LLP          New York NY 10169                                                  slewis@dunnington.com           Email
                                                                                                                                                                         Attn: Bankruptcy Dept
                                                                                                                                                                         1650 Arch Street
Environmental Protection Agency - Region 3                                                                                   Environmental Protection Agency             Philadelphia PA 19103-2029                                                                         First Class Mail
                                                                                                                                                                         c/o Byron Z. Moldo
                                                                                                                                                                         9401 Wilshire Boulevard
                                                                                                                                                                         9th Floor
Counsel to Copperwood Square IA, LLC,                                                                                        Ervin Cohen & Jessup LLP                    Beverly Hills CA 90212                                             bmoldo@ecjlaw.com               Email
                                                                                                                                                                         Attn: Joseph D. Frank, Jeremy C. Kleinman
                                                                                                                                                                         1327 W. Washington Blvd., Suite 5 G-H                              jfrank@fgllp.com
Counsel to PepsiCo, Inc.                                                                                                     FrankGecker LLP                             Chicago IL 60607                                                   jkleinman@fgllp.com             Email
                                                                                                                                                                         Attn: Ronald E. Gold, A.J. Webb
                                                                                                                                                                         3300 Great American Tower
                                                                                                                                                                         301 East Fourth Street                                             rgold@fbtlaw.com
Counsel to Washington Prime Group Inc.                                                                                       Frost Brown Todd LLC                        Cincinnati OH 45202                                                awebb@fbtlaw.com                Email
                                                                                                                                                                         Attn: David W. deBruin
                                                                                                                                                                         3711 Kennett Pike
Attorney for CAPLOW DENVER, LLC, a California limited liability company; and DENVER EXCHANGE, LLC, a California limited                                                  Suite 100
liability company d/b/a DENVER EXCHANGE I, LLC                                                                               Gawthrop Greenwood, PC                      Wilmington DE 19807                                                ddebruin@gawthrop.com           Email
                                                                                                                                                                         Attn: Michael Busenkell, Amy Brown
                                                                                                                                                                         1201 N. Orange St.
                                                                                                                                                                         Suite 300                                                          mbusenkell@gsbblaw.com
Counsel to OB Frank Properties, LLC, Cal Select Builders                                                                     Gellert Scali Busenkell & Brown, LLC        Wilmington DE 19801                                                abrown@gsbblaw.com              Email
                                                                                                                                                                         Attn: Kumar Bhavanasi
                                                                                                                                                                         551 S. Washington Ave., Ste. 402A
Top 30 Unsecured Creditors                                                                                                   Geneva Crossing Carol Stream IL LLC         Piscataway NJ 08554                                                kumar.bhavanasi@first-tek.com   Email
                                                                                                                                                                         Attn: Howard A. Cohen
                                                                                                                                                                         300 Delaware Avenue, Suite 1015
Counsel to Hanover 3201 Realty L.L.C.                                                                                        Gibbons P.C.                                Wilmington DE 19801-1761                                           hcohen@gibbonslaw.com           Email
                                                                                                                                                                         Attn: Mark Conlan
                                                                                                                                                                         One Gateway Center
Counsel to Hanover 3201 Realty L.L.C.                                                                                        Gibbons P.C.                                Newark NJ 07102-5310                                               mconlan@gibbonslaw.com          Email
                                                                                                                                                                         Attn: Lawrence M. Jacobson
                                                                                                                                                                         8383 Wilshire Boulevard
                                                                                                                                                                         Suite 408
Counsel to Creditor and Interested Party 525 Colorado LLC                                                                    Glickfeld, Fields & Jacobson LLP            Beverly Hills CA 90211                                             lmj@gfjlawfirm.com              Email
Counsel to RU Old Denton Road Fort Worth TX, LLC                                                                                                                         Attn: Marc C. Forsythe
which is a subsidiary of BRIX REIT, INC., RU Rainbow Blvd Las Vegas, NV, LLC which is a subsidiary of RW Holdings NNN REIT                                               18101 Von Karman, Suite 1200
Operating Partnership, LP, a subsidiary of RW Holdings NNN REIT., Inc.                                                       Goe Forsythe & Hodges LLP                   Irvine CA 92612                                                    mforsythe@goeforlaw.com         Email
                                                                                                                                                                         Attn: Douglas B. Rosner, Esq., Vanessa P. Moody, Esq.
                                                                                                                                                                         400 Atlantic Avenue                                                drosner@goulstonstorrs.com
Counsel HUH/DI OCP Cinque Terre, LLC, BP/CGCENTER II, LLC, and CA-Santa Monica Business Park Limited Partnership             Goulston & Storrs PC                        Boston MA 02110-3333                                               vmoody@goulstonstorrs.com       Email
                                                                                                                                                                         Attn: David M. Guess
Counsel to MGP XI Ballinger, LLC, MGP Fund X Laguna Hills, LLC, and MGP XI-GPI Laurel Plaza, LLC                             Greenberg Traurig, LLP                      18565 Jamboree Road                                                guessd@gtlaw.com                Email
                                                                                                                                                                         Attn: Dennis A. Meloro
                                                                                                                                                                         1007 North Orange Street
                                                                                                                                                                         Suite 1200
Counsel to MGP XI Ballinger, LLC, MGP Fund X Laguna Hills, LLC, and MGP XI-GPI Laurel Plaza, LLC                             Greenberg Traurig, LLP                      Wilmington DE 19801                                                melorod@gtlaw.com               Email




              In re: 24 Hour Fitness Worldwide, Inc., et al
              Case No. 20-11558 (KBO)                                                                                                                                             Page 3 of 10
                                                                                                     Case 20-11558-KBO                                     Doc 1637                     Filed 01/20/21                    Page 7 of 13
                                                                                                                                                                          Exhibit A
                                                                                                                                                                    Core/2002 Service List
                                                                                                                                                                   Served as set forth below




                                                               DESCRIPTION                                                                   NAME                                                               ADDRESS                                      EMAIL             METHOD OF SERVICE
                                                                                                                                                                Attn: Peter D. Kieselbach
                                                                                                                                                                90 South Seventh Street
                                                                                                                                                                Suite 3500
Counsel to MGP XI Ballinger, LLC, MGP Fund X Laguna Hills, LLC, and MGP XI-GPI Laurel Plaza, LLC                         Greenberg Traurig, LLP                 Minneapolis MN 55402                                                 kieselbachp@gtlaw.com           Email
                                                                                                                                                                Attn: Jeffrey A. Krieger
                                                                                                                         Greenberg, Glusker, Fields, Claman &   2049 Century Park East, Suite 2600
Counsel to SR19 Mark II Portfolio, LLC and Arka Miramar II, L.P. and Pacifica Real Estate III, LLC                       Machtinger LLP                         Los Angeles CA 90067                                                 JKrieger@ggfirm.com             Email
                                                                                                                                                                Attn: Bernard S. Greenfield, Edward T. Colbert
                                                                                                                                                                55 S. Market Street, Suite 1500                                      bgreenfield@greenfieldlaw.com
Counsel to LaSalle, LP and AAP Trust                                                                                     Greenfield LLP                         San Jose CA 95113                                                    ecolbert@greenfieldlaw.com      Email
                                                                                                                                                                Attn: Jason S. Nunnermacker
                                                                                                                                                                365 West Passaic Street, Suite 130
Counsel to Custom Locations, LLC                                                                                         Guaglardi & Meliti, LLP                Rochelle Park NJ 07662                                               jnunnermacker@adgmlaw.com       Email
                                                                                                                                                                Attn: Donna H. Lieberman, Esquire
                                                                                                                                                                40 Wall Street, 37th Floor
Counsel to Kellermeyer Bergensons Services, LLC                                                                          Halperin Battaglia Benzija, LLP        New York NY 10005                                                    dlieberman@halperinlaw.net      Email
                                                                                                                                                                Attn: Nancy J. Newman, Jordan A. Lavinsky
                                                                                                                                                                425 Market Street
                                                                                                                                                                26th Floor                                                           nnewman@hansonbridgett.com
Counsel to ACRE Investment Company, LLC, Marin Country Mart, LLC                                                         Hanson Bridgett LLP                    San Franciso CA 94105                                                jlavinsky@hansonbridgett.com    Email
                                                                                                                                                                Attn: Carly M. Newman, Esq.
                                                                                                                                                                830 Lucerne Terrace
Counsel to Greenway Electrical Services, LLC                                                                             Hayes & Newman, Pl                     Orlando FL 32801                                                     cnewman@const-law.com           Email
                                                                                                                                                                Attn: Kevin S. Wiley, Jr., Rebecca A. Hicks
                                                                                                                                                                325 N. St. Paul St.                                                  KWiley@HicksLawGroup.com
Counsel to Kruger Litle d/b/a TCS Plumbing                                                                               Hicks Law Group PLLC                   Dallas TX 75201                                                      RHicks@HicksLawGroup.com        Email
                                                                                                                                                                Attn: Daniel C. Kerrick
                                                                                                                                                                1311 Delaware Avenue
Counsel to U.S. Electrical Services, Inc. d/b/a Wiedenbach-Brown Co., Inc.                                               Hogan McDaniel                         Wilmington DE 19806                                                  dckerrick@dkhogan.com           Email
                                                                                                                                                                Attn: Barbra R. Parlin
                                                                                                                                                                31 West 52nd Street
Counsel to TR Wateridge LLC                                                                                              Holland & Knight LLP                   New York NY 10019                                                    barbra.parlin@hklaw.com         Email
                                                                                                                                                                Attn: Lawrence A. Lichtman
                                                                                                                                                                2290 First National Building
                                                                                                                                                                660 Woodward Avenue
Counsel to Agree Littleton CO LLC, assignee of Denver Oaks, LP, 1830-1850 Ocean Avenue LLC                               Honigman LLP                           Detriot MI 48226                                                     llichtman@honigman.com          Email
                                                                                                                                                                Attn: Gregory Scott Hoover
                                                                                                                                                                1805 - 136th Place NE #203
Counsel to POYUAN LU                                                                                                     Hoover Law Group, PLLC                 Bellevue WA 98005                                                    greg@gshlaw.net                 Email
                                                                                                                                                                Attn: Jay Michael Ross, Monique D. Jewett-Brewster                   jross@hopkinscarley.com
                                                                                                                                                                70 S First Street                                                    mjb@hopkinscarley.com
Counsel to Columbus Avenue II, LLC, Croactive Property Group, Inc., and Pacific Bay Masonry, Inc.                        Hopkins & Carley                       San Jose CA 95113-2406                                                                               Email
                                                                                                                                                                Attn: Claudio E. Iannitelli
                                                                                                                                                                5353 North 16th Street
                                                                                                                                                                Suite 315
Counsel to OUTFRONT Media LLC                                                                                            Iannitelli Marcolini, P.C.             Phoenix AZ 85016                                                     cei@imlawpc.com                 Email
                                                                                                                                                                Centralized Insolvency Operation
                                                                                                                                                                2970 Market St
                                                                                                                                                                Mail Stop 5 Q30 133
IRS Insolvency Section                                                                                                   Internal Revenue Service               Philadelphia PA 19104-5016                                                                           First Class Mail
                                                                                                                                                                Centralized Insolvency Operation
                                                                                                                                                                PO Box 7346
IRS Insolvency Section                                                                                                   Internal Revenue Service               Philadelphia PA 19101-7346                                                                           First Class Mail
                                                                                                                                                                Attn: "J" Jackson Shrum
                                                                                                                                                                919 N. Market Street, Suite 1410
Counsel to Columbus Avenue II, LLC, Croactive Property Group, Inc., Marsau Enterprises, Inc, Pacific Bay Masonry, Inc.   Jack Shrum, PA                         Wilmington DE 19801                                                  jshrum@jshrumlaw.com            Email
                                                                                                                                                                Attn: Jeffrey M. Hawkinson
                                                                                                                                                                801 Second Avenue, Suite 700
Counsel to Bellevue Pacific, LLC                                                                                         Jameson Pepple Cantu PLLC              Seattle WA 98104                                                     jhawkinson@jpclaw.com           Email
                                                                                                                                                                1125 Lexington Avenue
                                                                                                                                                                Apt 5D
Interested Party                                                                                                         Jayne Malkenson RN                     New York NY 10075                                                    jayne1125@aol.com               Email
                                                                                                                                                                Attn: Katherine I. McLaughlin
                                                                                                                                                                150 North Meramec Avenue
                                                                                                                                                                Ste. 400
Counsel to Vantage Construction Co. d/b/a Vanstar Construction Co.                                                       Jenkins & Kling, P.C.                  St. Louis MO 63105                                                   kmclaughlin@jenkinskling.com    Email
                                                                                                                                                                Attn: John E. Mitchell, Esq., Yelena E. Archiyan, Esq.
                                                                                                                                                                2121 North Pearl Street
                                                                                                                                                                Suite 1100                                                           john.mitchell@katten.com
Counsel to Spirit Master Funding X and Spirit CC Aurora, LLC                                                             Katten Muchin Rosenman LLP             Dallas TX 75201                                                      yelena.archiyan@katten.com      Email




               In re: 24 Hour Fitness Worldwide, Inc., et al
               Case No. 20-11558 (KBO)                                                                                                                                   Page 4 of 10
                                                                                                  Case 20-11558-KBO                                               Doc 1637                       Filed 01/20/21                             Page 8 of 13
                                                                                                                                                                                  Exhibit A
                                                                                                                                                                            Core/2002 Service List
                                                                                                                                                                           Served as set forth below




                                                              DESCRIPTION                                                                      NAME                                                                      ADDRESS                                               EMAIL                    METHOD OF SERVICE
                                                                                                                                                                        Attn: Tobias S. Keller, Esq., Berry D. Spears, Esq.,David Taylor, Esq.
Counsel to AVG Partners GP; AVG Partners I, LLC; AVG Austin, LP; AVG Chula Vista, LLC; AVG Laguna LLC; AVG Oakland, LLC;                                                650 California Street                                                          tkeller@kbkllp.com
AVG Cypress LP; SW3LH, LLC; Builders Associates #3 (Rockwall); Arnold & Sheri Schlesinger; Builders Associates #3, LLC; Peak                                            Suite 1900                                                                     bspears@kbkllp.com
Holdings, LLC; AG Upland, LLC; AVG Puyallup, LLC                                                                             Keller Benvenutti Kim LLP                  San Francisco CA 94108                                                         dtaylor@kbkllp.com                       Email
Counsel to Basser-Kaufman, Inc., Brookfield Property                                                                                                                    Attn: Robert L. LeHane & Jennifer D. Raviele                                   KDWBankruptcyDepartment@kelleydrye.com
REIT Inc., Regency Centers L.P., SITE Centers Corp.                                                                                                                     101 Park Avenue                                                                rlehane@kelleydrye.com
and Woodmont Properties, Inc.                                                                                                Kelley Drye & Warren LLP                   New York NY 10178                                                              jraviele@kelleydrye.com                  Email
                                                                                                                                                                        Attn: Bankruptcy Division
                                                                                                                                                                        c/o Linda Delgao
                                                                                                                            Kern County Treasurer and Tax Collector     PO Box 579
Kern County Treasurer and Tax Collector Office                                                                              Office                                      Bakersfield CA 93302-0579                                                      bankruptcy@kerncounty.com                Email
                                                                                                                                                                        Attn: Raymond H. Lemisch
                                                                                                                                                                        919 N. Market Street
                                                                                                                                                                        Suite 1000
Counsel to 525 Colorado LLC                                                                                                 Klehr Harrison Harvey Branzburg LLP         Wilmington DE 19801-3062                                                       rlemisch@klehr.com                       Email
                                                                                                                                                                        Attn: Raymond M. Patella
                                                                                                                                                                        675 Morris Ave
                                                                                                                                                                        3rd Floor
Counsel to Axiom DR Construction LLC d/b/a Axiom Construction LLC                                                           Kraemer Burns, P.A.                         Springfield NJ 07081                                                           rpatella@kraemerburns.com                Email
                                                                                                                                                                        Attn: Jeffrey Kurtzman, Esquire
                                                                                                                                                                        401 S. 2nd Street
                                                                                                                                                                        Suite 200
Counsel to BT Carrolton, LP                                                                                                 Kurtzman Steady, LLC                        Philadelphia PA 19147                                                          kurtzman@kurtzmansteady.com              Email
                                                                                                                                                                        Attn: Alfred Xue, Esq
                                                                                                                                                                        885 3rd Ave
Counsel to First Agent                                                                                                      Latham & Watkins LLP                        New York NY 10022                                                              alfred.xue@lw.com                        Email
                                                                                                                                                                        Attn: Richard A. Levy & James Ktsanes
                                                                                                                                                                        330 North Wabash Avenue
                                                                                                                                                                        Suite 2800
Counsel to Morgan Stanley Senior Funding, Inc., as Administrative Agent and Collateral Agent                                Latham & Watkins LLP                        Chicago IL 60611                                                               james.ktsanes@lw.com                     Email
                                                                                                                                                                        Attn: Corey E. Taylor
                                                                                                                                                                        629 Camino de Los Mares
                                                                                                                                                                        Suite 305
Counsel to PCW Properties, LLC                                                                                              Law Office of Corey E. Taylor               San Clemente CA 92673                                                          corey@taylorlawoc.com                    Email
                                                                                                                                                                        Attn: Steven L. Bryson
                                                                                                                                                                        11150 W. Olympic Blvd., Ste. 1120
Counsel to Schedule of Creditors                                                                                            Law Office of Steven L. Bryson              Los Angeles CA 90064                                                           Office@SteveBryson.com                   Email
                                                                                                                                                                        Attn: Susan E. Kaufman, Esq.
                                                                                                                                                                        919 N. Market Street
Attorney for the Taubman Landlords, Westfield, LLC and its affiliates, Marin Country Mart, LLC, ACRE Investment Company,                                                Suite 460
LLC                                                                                                                      Law Office of Susan E. Kaufman, LLC            Wilmington DE 19801                                                            skaufman@skaufmanlaw.com                 Email
                                                                                                                                                                        Attn: William P. Fennell
                                                                                                                                                                        600 West Broadway
                                                                                                                                                                        Ste 930
Counsel to 5 Point Partners LP, a California Limited Partnership                                                            Law Office of William P. Fennell, APLC      San Diego CA 92101                                                             william.fennell@fennelllaw.com           Email
                                                                                                                                                                        Attn: William P. Fennell, Melissa A. Blackburn Joniaux, Yosina M. Lissebeck
                                                                                                                                                                        600 West Broadway                                                              william.fennell@fennelllaw.com
                                                                                                                                                                        Suite 930                                                                      mblackburnjoniaux@fennelllaw.com
Counsel to 5 Points Partners LP                                                                                             Law Office of William P. Fennell, APLC      San Diego CA 92101                                                             yosina.lissebeck@fennelllaw.com          Email
                                                                                                                                                                        Attn: Kevin S. Neiman
                                                                                                                                                                        999 18th Street
                                                                                                                                                                        Suite 1230 S
Counsel to US VI Downey, LLC                                                                                                Law Offices of Kevin S. Neiman, PC          Denver CO 80202                                                                kevin@ksnpc.com                          Email
                                                                                                                                                                        Attn: Ronald K. Brown, Jr.
                                                                                                                                                                        901 Dove Street, Suite 120
Counsel to Newkoa, LLC                                                                                                      Law Offices of Ronald K. Brown, Jr.         Newport Beach CA 92660                                                         Ron@rkbrownlaw.com                       Email
                                                                                                                                                                        Attn: Eve H. Karasik
                                                                                                                                                                        10250 Constellation Blvd
                                                                                                                                                                        Suite 1700
Counsel to Huntington South Center LLC                                                                                      Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                                                           EHK@lnbyb.com                            Email
                                                                                                                                                                        Attn: Eve H. Karasik
                                                                                                                                                                        10250 Constellation Blvd.
                                                                                                                                                                        Suite 1700
Counsel to Huntington South Center, LLC                                                                                     Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                                                           EHK@lnbyb.com                            Email
                                                                                                                                                                        Attn: M. Reas Bowman
                                                                                                                                                                        180 N. LaSalle St., Suite 3200
Counsel to HSG-KRE Oak Lawn Property Owner, LLC and HSG Algonquin, LLC                                                      Levin Ginsburg                              Chicago IL 60601                                                               rbowman@lgattorneys.com                  Email
                                                                                                                                                                        Attn: Katie J. Comstock
                                                                                                                                                                        1200 Fifth Ave.
                                                                                                                                                                        Suite 1850
Attorney for Rosen Investment Company Holdings, LLC                                                                         Levy Von Beck Comstock P.S.                 Seattle WA 98101                                                               katie@levy-law.com                       Email




              In re: 24 Hour Fitness Worldwide, Inc., et al
              Case No. 20-11558 (KBO)                                                                                                                                             Page 5 of 10
                                                                                                       Case 20-11558-KBO                                         Doc 1637                       Filed 01/20/21                  Page 9 of 13
                                                                                                                                                                                  Exhibit A
                                                                                                                                                                            Core/2002 Service List
                                                                                                                                                                           Served as set forth below




                                                               DESCRIPTION                                                                   NAME                                                                     ADDRESS                                       EMAIL             METHOD OF SERVICE
                                                                                                                                                                        Attn: Elizabeth Weller
                                                                                                                                                                        2777 N. Stemmons Freeway
                                                                                                                                                                        Suite 1000
Counsel to Rockwall Cad, City of Frisco, Allen ISD, Dallas County, Tarrant County, and City of Allen                      Linebarger Goggan Blair & Sampson, LLP        Dallas TX 75207                                                    dallas.bankruptcy@publicans.com    Email
                                                                                                                                                                        Attn: John P. Dillman
                                                                                                                                                                        PO Box 3064
Counsel to Cypress-Fairbanks ISD, Harris County, Galveston County, Montgomery County, Fort Bend County                    Linebarger Goggan Blair & Sampson, LLP        Houston TX 77253-3064                                              houston_bankruptcy@publicans.com   Email
                                                                                                                                                                        Attn: Jeffrey Cohen, Lindsay Sklar
                                                                                                                                                                        1251 Avenue of the Americas                                        jcohen@lowenstein.com
Counsel to Precor Incorporated                                                                                            Lowenstein Sandler LLP                        New York NY 10020                                                  lsklar@lowenstein.com              Email
                                                                                                                                                                        Attn: Dennis D. Miller
                                                                                                                                                                        600 Montgomery Street
                                                                                                                                                                        14th Floor
Counsel to Eurpac Service, Inc.                                                                                           Lubin Olson & Niewiadomski LLP                San Francisco CA 94111                                             dmiller@lubinolson.com             Email
                                                                                                                                                                        Attn: Alexander K. Lee, Reno F.R. Fernandez III
                                                                                                                                                                        221 Sansome Street, Third Floor                                    reno@macfern.com
Counsel to Nazareth Retail Holdings, LLC and Crane Court, LLC                                                             Macdonald Fernandez LLP                       San Francisco CA 94104                                             alex@macfern.com                   Email
                                                                                                                                                                        Attn: Nathan F. Smith, William G. Malcolm                          nathan@mclaw.org
                                                                                                                                                                        2112 Business Center Drive                                         bill@mclaw.org
Counsel to Vilage Hillcrest Partners Lp                                                                                   Malcolm Cisneros, a Law Corporation           Irvine CA 92612                                                    bill@mclaw.org                     Email
                                                                                                                                                                        Attn: Tara LeDay
                                                                                                                                                                        P. O. Box 1269
Counsel to The County of Denton, Texas and The County of Williamson, Texas, (the “Texas Taxing Authorities”)              McCreary, Veselka, Bragg & Allen, P.C.        Round Rock TX 78680                                                tleday@mvbalaw.com                 Email
                                                                                                                                                                        Attn: Nicole C. Kenworthy
                                                                                                                                                                        6801 Kenilworth Avenue
                                                                                                                                                                        Suite 400
Counsel to Prince George's County, Maryland                                                                               Meyers, Rodbell & Rosenbaum, P.A.             Riverdale MA 20737-1385                                            bdept@mrrlaw.net                   Email
                                                                                                                                                                        Attn: Marc N. Swanson
                                                                                                                                                                        150 West Jefferson
                                                                                                                                                                        Suite 2500
Counsel to Softtek Integration Systems, Inc.                                                                              Miller, Canfield, Paddock and Stone, P.L.C.   Detroit MI 48226                                                   swansonm@millercanfield.com        Email
                                                                                                                                                                        Attn: Rachel B. Mersky
                                                                                                                                                                        1201 N. Orange Street
                                                                                                                          Monzack Mersky Browder and Hochman,           Suite 400
Counsel to Waste Management                                                                                               P.A                                           Wilmington DE 19801                                                rmersky@monlaw.com                 Email
                                                                                                                                                                        Attn: Craig A. Wolfe
                                                                                                                                                                        101 Park Avenue
Counsel to Kimco Realty Corporation                                                                                       Morgan, Lewis & Bockius LLP                   New York NY 10178-0600                                             craig.wolfe@morganlewis.com        Email
                                                                                                                                                                        Attn: Jody C. Barillare
                                                                                                                                                                        Nemours Buidling
                                                                                                                                                                        1007 Orange Street, Suite 501
Counsel to Kimco Realty Corporation                                                                                       Morgan, Lewis & Bockius LLP                   Wilmington DE 19801                                                jbarillare@morganlewis.com         Email
                                                                                                                                                                        Attn: Laura McCarthy
                                                                                                                                                                        One Federal Street - 32nd Floor
Counsel to Kimco Realty Corporation                                                                                       Morgan, Lewis & Bockius LLP                   Boston MA 02110-1726                                               laura.mccarthy@morganlewis.com     Email
                                                                                                                                                                        Attn: Eric J. Monzo, Brya M. Keilson
                                                                                                                                                                        500 Delaware Avenue, Suite 1500                                    emonzo@morrisjames.com
Official Committee of Unsecured Creditors                                                                                 Morris James LLP                              Wilmington DE 19801                                                bkeilson@morrisjames.com           Email
                                                                                                                                                                        Attn: Curtis S. Miller, Mathew O. Talmo
Counsel to 24 HR – TX (TX) Limited Partnership;                                                                                                                         1201 North Market Street, 16th Floor
FIT (TX) LP; SF (TX) LP; FIT (CO) QRS 15-59, INC.;                                                                                                                      P.O. Box 1347                                                      cmiller@mnat.com
AND FIT (UT) QRS 14-92, INC.                                                                                              Morris, Nichols, Arsht & Tunnell LLP          Wilmington DE 19899-1347                                           mtalmo@mnat.com                    Email
                                                                                                                                                                        Attn: Erica J. Richards
                                                                                                                                                                        250 West 55th Street
Counsel to United Parcel Service, Inc. and BT-OH, LLC                                                                     Morrison & Foerster Llp                       New York NY 10019-9601                                             erichards@mofo.com                 Email
                                                                                                                                                                        Attn: Vikrama S. Chandrashekar
                                                                                                                                                                        1400 16th Street
Counsel to CAPLOW DENVER, LLC, a California limited liability company; and DENVER EXCHANGE, LLC, a California limited                                                   6th Floor
liability company d/b/a DENVER EXCHANGE I, LLC                                                                              Moye White LLP                              Denver CO 80202-1486                                               Vika.Chandrashekar@moyewhite.com   Email
Counsel to Brazos TC South - Partnership B, L.P.; A-S 93 SH 130-SH 45, L.P.; A-S 117 Shops at the Reserve, L.P.; A-S 76 HWY                                             Attn: John D. Cornwell, Thomas D. Berghman
290-Bingle, L.P.; A-S 86 FM 1960 FM 1960-Veterans Memorial, L.P.; A-S 30 FM 518-FM 528, L.P.; and A-S 144 Grand Parkway-                                                700 Milam Street, Suite 2700                                       jcornwell@munsch.com
W. Airport, L.P.                                                                                                            Munsch Hardt Kopf & Harr, P.C.              Houston TX 77002                                                   tberghman@munsch.com               Email
                                                                                                                                                                        Attn: Kevin M. Lippman, Esq.
                                                                                                                                                                        500 N. Akard Street
                                                                                                                                                                        Suite 3800
Counsel to CSRA 5901 Golden Triangle Master Lessee, LLC                                                                   Munsch Hardt Kopf & Harr, P.C.                Dallas TX 75201-6659                                               klippman@munsch.com                Email
                                                                                                                                                                        Attn: Michael W. Adams
                                                                                                                                                                        2603 Augusta
                                                                                                                                                                        Suite 1000
Counsel to Axiom DR Construction LLC d/b/a Axiom Construction LLC                                                         Nance & Simpson, LLP                          Houston TX 77057                                                   madams@nancesimpson.com            Email




               In re: 24 Hour Fitness Worldwide, Inc., et al
               Case No. 20-11558 (KBO)                                                                                                                                           Page 6 of 10
                                                                                                  Case 20-11558-KBO                                                Doc 1637                        Filed 01/20/21                           Page 10 of 13
                                                                                                                                                                                     Exhibit A
                                                                                                                                                                               Core/2002 Service List
                                                                                                                                                                              Served as set forth below




                                                              DESCRIPTION                                                                           NAME                                                               ADDRESS                                                                         EMAIL              METHOD OF SERVICE
                                                                                                                                                                                                                                                                             mparks@omm.com
                                                                                                                                                                                                                                                                             spak@omm.com
                                                                                                                                                                                                                                                                             dshamah@omm.com
                                                                                                                                                                           Attn: Daniel S Shamah Esq, Diana M Perez Esq, Adam P Haberkorn, Esq, John J. Rapisardi, Adam C.   DPerez@omm.com
                                                                                                                                                                           Rogoff                                                                                            AHaberkorn@omm.com
                                                                                                                                                                           7 Times Square                                                                                    jrapisardi@omm.com
Counsel to the Ad Hoc Crossover Group                                                                                          O’Melveny & Myers LLP                       New York NY 10036                                                                                 adamrogoff@omm.com                 Email
                                                                                                                                                                           Bankruptcy & Collections Division
                                                                                                                                                                           Attn J Binford, J Roy, Courtney J. Hull                                                           jason.binford@oag.texas.gov
                                                                                                                                                                           P.O. Box 12548 MC 008                                                                             casey.roy@oag.texas.gov
Counsel to the State of Texas, Texas Comptroller of Public Accounts                                                            Office of the Attorney General of Texas     Austin TX 78711-2548                                                                              bk-chull@oag.texas.gov             Email
                                                                                                                                                                           Attn: Linda J. Casey
                                                                                                                                                                           844 King St Ste 2207
United States Trustee District of Delaware                                                                                     Office of the United States Trustee         Wilmington DE 19801                                                                               Linda.Casey@usdoj.gov              First Class Mail and Email
                                                                                                                                                                           Attn: Brian J. McLaughlin
                                                                                                                                                                           222 Delaware Avenue, Suite 1105
Counsel to Mark Group Partnership No. 6                                                                                        Offit Kurman, P.A.                          Wilmington DE 19801                                                                               Brian.mclaughlin@offitkurman.com   Email
                                                                                                                                                                           Attn: Lawrence J. Hilton
                                                                                                                                                                           4000 MacArthur Blvd, East Tower
                                                                                                                                                                           Suite 500
Counsel to Ocean Ranch II, LLC                                                                                                 One LLP                                     Newport Beach CA 92660                                                                            lhilton@onellp.com                 Email
                                                                                                                                                                           Attn: Laura Davis Jones, Timothy P. Cairns, Peter J. Keane
                                                                                                                                                                           919 North Market Street                                                                           ljones@pszjlaw.com
                                                                                                                                                                           P.O. Box 8705                                                                                     tcairns@pszjlaw.com
Counsel to Debtor                                                                                                              Pachulski Stang Ziehl & Jones LLP           Wilmington DE 19899-8705                                                                          pkeane@pszjlaw.com                 Email
                                                                                                                                                                                                                                                                             fournierd@pepperlaw.com
                                                                                                                                                                                                                                                                             listwakk@pepperlaw.com
                                                                                                                                                                           Attn: David M. Fournier, Kenneth A. Listwak                                                       wlbank@pepperlaw.com
                                                                                                                                                                           Hercules Plaza, Suite 5100                                                                        smithda@pepperlaw.com
Counsel to Wilmington Trust, National Association,                                                                                                                         1313 N. Market Street, P.O. Box 1709                                                              molitorm@pepperlaw.com
as DIP Agent                                                                                                                   Pepper Hamilton LLP                         Wilmington DE 19899-1709                                                                          hardinp@pepperlaw.com              Email
                                                                                                                                                                           c/o Eboney Cobb
                                                                                                                                                                           500 E. Border Street
Counsel to Richardson ISD, Arlington ISD, Crowley ISD, Eagle Mountain-Saginaw ISD, Frisco ISD,                                 Perdue, Brandon, Fielder, Collins & Mott,   Suite 640
Grapevine-Colleyville ISD                                                                                                      L.L.P.                                      Arlington TX 76010                                                                                ecobb@pbfcm.com                    Email
                                                                                                                                                                           c/o Owen M. Sonik
Counsel to Spring Branch Independent School District, Klein Independent School District, Humble Independent School                                                         1235 North Loop West
District, Spring Independent School District, Alief Independent School District, Pasadena Independent School District, Clear   Perdue, Brandon, Fielder, Collins & Mott,   Suite 600
Creek Independent School District                                                                                              L.L.P.                                      Houston TX 77008                                                                                  osonik@pbfcm.com                   Email
                                                                                                                                                                           Attn: Christopher A. Ward, Brenna A. Dolphin, Shanti M. Katona
                                                                                                                                                                           222 Delaware Ave.                                                                                 cward@polsinelli.com
                                                                                                                                                                           Suite 1101                                                                                        bdolphin@polsinelli.com
Counsel to Huntington South Center, LLC                                                                                        Polsinelli Pc                               Wilmington DE 19801                                                                               skatona@polsinelli.com             Email
                                                                                                                                                                           Attn: Gerald P. Kennedy, Esq.
                                                                                                                                                                           525 B Street
                                                                                                                                                                           Suite 2200
Attorney for Mann Enterprises, Inc.                                                                                            Procopio, Cory, Hargreaves & Savitch LLP    San Diego CA 92101                                                                                gerald.kennedy@procopio.com        Email
                                                                                                                                                                           c/o Timothy T. Mitchell
                                                                                                                                                                           4422 Ridgeside Drive                                                                              tim@rashtiandmitchell.com
Counsel to EQYInvest Owner II, Ltd, LLP                                                                                        Rashti and Mitchell, Attroneys at law       Dallas TX 75244                                                                                   dkrm@aol.com                       Email
                                                                                                                                                                           Attn: Eric A. Schaffer Esq., Luke A. Sizemore Esq.
                                                                                                                                                                           Reed Smith Centre
Counsel to Wells Fargo Bank, National                                                                                                                                      225 Fifth Avenue                                                                                  eschaffer@reedsmith.com
Association, as indenture trustee                                                                                              Reed Smith LLP                              Pittsburgh PA 15222                                                                               lsizemore@reedsmith.com            Email
                                                                                                                                                                           Attn: Mark W. Eckard
                                                                                                                                                                           1201 North Market Street
Counsel to Wells Fargo Bank, National                                                                                                                                      Suite 1500
Association, as indenture trustee                                                                                              Reed Smith LLP                              Wilmington DE 19801                                                                               meckard@reedsmith.com              Email
                                                                                                                                                                           Attn: Evan W, Rassman, Esq.
                                                                                                                                                                           1521 Concord Pike, Suite 305
Counsel to Che Chen Liu and Shu Fen Liu Revocable Trust (as successor in interest to Moreno Valley Twenty-Four Hour, LLC),                                                 Brandywine Plaza West
San Jose Central Travel, Inc                                                                                               Reger Rizzo & Darnall LLP                       Wilmington DE 19803                                                                               erassman@regerlaw.com              Email
                                                                                                                                                                           Attn: Mark D. Collins, Michael J. Merchant, David T. Queroli
                                                                                                                                                                           One Rodney Square                                                                                 collins@rlf.com
                                                                                                                                                                           920 North King Street                                                                             merchant@rlf.com
Counsel to the Ad Hoc Group                                                                                                    Richards, Layton & Finger, P.A.             Wilmington DE 19801                                                                               queroli@rlf.com                    Email
                                                                                                                                                                           Attn: Paul Jasper, Phillip K. Wang
                                                                                                                                                                           One Embarcadero Center, Suite 400                                                                 paul.jasper@rimonlaw.com
Counsel to AV Now, Inc.                                                                                                        Rimon, P.C.                                 San Francisco CA 94111                                                                            phillip.wang@rimonlaw.com          Email
                                                                                                                                                                           Attn: Jamie L. Edmonson
                                                                                                                                                                           1201 North Market Street
                                                                                                                                                                           Suite 1406
Counsel to MLT Station, L.L.C.                                                                                                 Robinson & Cole LLP                         Wilmington DE 19801                                                                               jedmonson@rc.com                   Email




              In re: 24 Hour Fitness Worldwide, Inc., et al
              Case No. 20-11558 (KBO)                                                                                                                                               Page 7 of 10
                                                                                                      Case 20-11558-KBO                                              Doc 1637                        Filed 01/20/21                          Page 11 of 13
                                                                                                                                                                                      Exhibit A
                                                                                                                                                                                Core/2002 Service List
                                                                                                                                                                               Served as set forth below




                                                               DESCRIPTION                                                                              NAME                                                              ADDRESS                                                EMAIL                 METHOD OF SERVICE
                                                                                                                                                                            Attn: Ryan Preston Dahl, Cristine Pirro Schwarzman, Lindsay Lersner          ryan.dahl@ropesgray.com
                                                                                                                                                                            1211 Avenue of the Americas                                                  cristine.schwarzman@ropesgray.com
Counsel to Debtors                                                                                                                  Ropes & Gray LLP                        New York NY 10036-8704                                                       lindsay.lersner@ropesgray.com       Email
Counsel to RU Old Denton Road Fort Worth TX, LLC
which is a subsidiary of BRIX REIT, INC., Landlord, RU Rainbow Blvd Las Vegas, NV, LLC which is a subsidiary of RW Holdings                                                 120 Newport Center Drive
NNN REIT Operating Partnership, LP, a subsidiary of RW Holdings NNN REIT., Inc.                                                     RU Rainbow Blvd Las Vegas, NV, LLC      Newport Beach CA 92660                                                                                           First Class Mail
                                                                                                                                                                            Attn: Paul A. Rubin, Hanh Huynh
                                                                                                                                                                            345 Seventh Avenue
                                                                                                                                                                            21st Floor                                                                   prubin@rubinlawllc.com
Counsel to Centennial Square, LLC                                                                                                   Rubin LLC                               New York NY 10001                                                            hhuynh@rubinlawllc.com              Email
                                                                                                                                                                            Attn: Steven W Kelly
                                                                                                                                                                            1290 Broadway
                                                                                                                                                                            Suite 1650
Counsel to AmCap Austin Bluffs LLC, AmCap Tiffany LLC, and ADLP-U&A, LLC, RSD Partners, LLC                                         S&D Law                                 Denver CO 80203                                                                                                  First Class Mail
                                                                                                                                                                            Attn: Joel M. Shafferman
                                                                                                                                                                            The Omni - 333 Earle Ovington Boulevard
                                                                                                                                                                            Suite 601
Counsel to BMS Realty Company                                                                                                       Sahn Ward Coschignano, PLLC             Uniondale NY 11553                                                           jshafferman@swc-law.com             Email
                                                                                                                                                                            Attn: John D. Demmy
                                                                                                                                                                            1201 N. Market Street, Suite 2300
Counsel to SR19 Mark II Portfolio, LLC and Arka Miramar II, L.P. and Pacifica Real Estate III, LLC, HSG-KRE Oak Lawn Property                                               P.O. Box 1266
Owner, LLC and HSG Algonquin, LLC                                                                                             Saul Ewing Arnstein & Lehr LLP                Wilmington DE 19899                                                          john.demmy@saul.com                 Email
                                                                                                                                                                            Attn: Nicholas J. LePore, Esq., Samantha Banks, Esq.
                                                                                                                                                                            1600 Market Street
                                                                                                                                                                            Suite 3600                                                                   nlepore@schnader.com
Counsel to Frank Napolitano and Charles Huff                                                                                        Schnader Harrison Segal & Lewis LLP     Philadelphia PA 19103                                                        sbanks@schnader.com                 Email
                                                                                                                                                                            Attn: Richard A. Barkasy, Kristi J. Doughty, Esq.
                                                                                                                                                                            824 N. Market Street
                                                                                                                                                                            Suite 800                                                                    rbarkasy@schnader.com
Counsel to Frank Napolitano and Charles Huff                                                                                        Schnader Harrison Segal & Lewis LLP     Wilmington DE 19801-4939                                                     kdoughty@schnader.com               Email
                                                                                                                                                                            Attn: Michael M. Sperry, Esq.
                                                                                                                                                                            575 S. Michigan Street
Counsel to OB Frank Properties, LLC                                                                                                 Schweet Linde & Coulson, Pllc           Seattle WA 98108                                                             michaels@schweetlaw.com             Email
                                                                                                                                                                            Secretary of the Treasury
                                                                                                                                                                            100 F St NE
Securities and Exchange Commission - Headquarters                                                                                   Securities & Exchange Commission        Washington DC 20549                                                          secbankruptcy@sec.gov               First Class Mail and Email
                                                                                                                                                                            Attn: Bankruptcy Dept
                                                                                                                                                                            Brookfield Place
                                                                                                                                    Securities & Exchange Commission - NY   200 Vesey Street Ste 400                                                     bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office                                                                                Office                                  New York NY 10281-1022                                                       NYROBankruptcy@SEC.GOV              First Class Mail and Email
                                                                                                                                                                            Attn: Bankruptcy Dept
                                                                                                                                                                            One Penn Center
                                                                                                                                    Securities & Exchange Commission -      1617 JFK Blvd Ste 520
Securities and Exchange Commission - Regional Office                                                                                Philadelphia Office                     Philadelphia PA 19103                                                        secbankruptcy@sec.gov               First Class Mail and Email
                                                                                                                                                                            Attn: Edward M. Fox, Esq.
                                                                                                                                                                            620 8th Avenue
Counsel to 600 Broadway Partners LLC                                                                                                Seyfarth Shaw LLP                       New York NY 10018                                                            emfox@seyfarth.com                  Email
                                                                                                                                                                            Attn: Ronald M. Tucker, Esq.
                                                                                                                                                                            225 West Washington Street
Counsel to Simon Property Group, Inc. and its related entities                                                                      Simon Property Group, Inc.              Indianapolis IN 46204                                                        rtucker@simon.com                   Email
                                                                                                                                                                            Attn: Michelle E. Shriro, Esq.
                                                                                                                                                                            16200 Addison Road
                                                                                                                                                                            Suite 140
Counsel to Icon Owner Pool 1 West/Southwest, LLC                                                                                    Singer & Levick, P.C.                   Addison TX 75001                                                             mshriro@singerlevick.com            Email
                                                                                                                                                                            Attn: Ian S. Landsberg, Esq.
                                                                                                                                                                            1880 Century Park East
                                                                                                                                                                            Suite 300
Counsels for Rolling Hills Plaza LLC                                                                                                Sklar Kirsh, LLP                        Los Angeles CA 90067                                                         ilandsberg@sklarkirsh.com           Email
Counsel to Allen Fitness, LP, Frisco Fitness, LP, Highlands Fitness, LP, Lakeline Austin Fitness, LP, North Richland Fitness, LP,
Phoenix Metro Center Fitness, LP, Colorado Springs Fitness, LP, Everett Washington Fitness, LP, Kirkwood Missouri Fitness,                                                  Attn: Anne K. Edwards
LP, Pembroke Miami Fitness, Ltd., Round Rock Fitness, LP, BHF, a California Limited Partnership, Lowry Denver Fitness, LP,                                                  444 South Flower Street, Suite 1700
Almaden Fitness, LP, Hancock Fitness, LP                                                                                            Smith, Gambrell & Russell, LLP          Los Angeles CA 90071                                                         aedwards@sgrlaw.com                 Email
                                                                                                                                                                            Attn: Michael D. Breslauer
                                                                                                                                                                            401 B Street
                                                                                                                                                                            Suite 1200                                                                   mbreslauer@swsslaw.com
Counsel to SunBrewer Partners, L.P                                                                                                  Solomon Ward Seidenwurm & Smith, LLP    San Diego CA 92101                                                           wyones@swsslaw.com                  Email
                                                                                                                                                                            Attn: Brian H. Song
                                                                                                                                                                            2559 S. Bascom Ave
Counsel to SAN JOSE CENTRAL TRAVEL, INC                                                                                             Song & Lee, LLP                         Campbell CA 95008                                                            Briansong@songleelaw.com            Email
                                                                                                                                                                            Attn: Michael St. James, Esq.
                                                                                                                                                                            22 Battery Street
                                                                                                                                                                            Suite 888
Counsel to 111 Sutter Street Owner LP                                                                                               St. James Law, P.C.                     San Francisco CA 94111                                                       ECF@stjames-law.com                 Email




               In re: 24 Hour Fitness Worldwide, Inc., et al
               Case No. 20-11558 (KBO)                                                                                                                                                Page 8 of 10
                                                                                              Case 20-11558-KBO                                              Doc 1637                        Filed 01/20/21                             Page 12 of 13
                                                                                                                                                                               Exhibit A
                                                                                                                                                                         Core/2002 Service List
                                                                                                                                                                        Served as set forth below




                                                              DESCRIPTION                                                                  NAME                                                                  ADDRESS                                                       EMAIL              METHOD OF SERVICE
                                                                                                                                                                   Attn: Joseph H. Lemkin, Thomas S. Onder
                                                                                                                                                                   P.O. Box 5315                                                                      jlemkin@stark-stark.com
Counsel to Levin Management Corporation                                                                                  Stark & Stark, P.C.                       Princeton NJ 08543                                                                 tonder@stark-stark.com            Email
                                                                                                                                                                   Attn: James F. Evers, Esq.
                                                                                                                                                                   Office of Consumer Protection
                                                                                                                                                                   235 S. Beretania Street, Room 801
Counsel to the State of Hawaii pursuant to Hawaii Revised Statutes Chapter 487                                           State of Hawaii                           Honolulu HI 96813                                                                  jevers@dcca.hawaii.gov            Email
                                                                                                                                                                   Museum Tower, Suite 2200
                                                                                                                         Stearns Weaver Miller Weissler Alhadeff & 150 West Flagler Street
Counsel to S&C Venture, a joint venture                                                                                  Sitterson, P.A.                           Miami FL 33130                                                                     predmond@stearnsweaver.com        Email
                                                                                                                                                                   Attn: Thomas A. Lerner
                                                                                                                                                                   1420 Fifth Avenue
                                                                                                                                                                   Suite 3000
Counsel to MLT Station, L.L.C.                                                                                           Stokes Lawerence, P.S.                    Seattle WA 98101-2393                                                              tom.lerner@stokeslaw.com          Email
                                                                                                                                                                   Attn: Ian Connor Bifferato, Esq.
                                                                                                                                                                   1007 N. Orange Street
                                                                                                                                                                   4th Floor
Counsel to Spirit Master Funding X and Spirit CC Aurora, LLC                                                             The Bifferato Firm, P.A.                  Wilmington DE 19801                                                                cbifferato@tbf.legal              Email
                                                                                                                                                                   Attn: James Tobia
                                                                                                                                                                   1716 Wawaset Street
Counsel to MEPT Westwood Village, LLC                                                                                    The Law Office of James Tobia, LLC        Wilmington DE 19806                                                                jtobia@tobialaw.com               Email
                                                                                                                                                                   Attn: John P. Schafer
                                                                                                                                                                   30900 Rancho Viejo Road, Suite 235
Counsel to Pine Castle, N.V                                                                                              The Schafer Law Firm, P.C.                San Juan Capistrano CA 92675                                                       john@jpschaferlaw.com             Email
                                                                                                                                                                   Attn: Dina L. Yunker
                                                                                                                         The State of Washington Department of     800 Fifth Avenue, Suite 2000
The State of Washington Department of Revenue                                                                            Revenue                                   Seattle WA 94104-3188                                                              bcuyunker@atg.wa.gov              Email
                                                                                                                                                                   Attn: Andrew S. Conway, Esq.
                                                                                                                                                                   200 East Long Lake Road
                                                                                                                                                                   Suite 300
Attorney for the Taubman Landlords                                                                                       The Taubman Company                       Bloomfield Hills MI 48304                                                          aconway@taubman.com               Email
                                                                                                                                                                   Attn: Bankruptcy Division
                                                                                                                                                                   PO Box 20207
TN Dept of Labor - Bureau of Unemployment Insurance                                                                      TN Attorney General's Office              Nashville TN 37202-0207                                                                                              First Class Mail
                                                                                                                                                                   Attn: Chase C. Alvord
                                                                                                                                                                   1700 Seventh Avenue
                                                                                                                                                                   Suite 2200
Counsel to MEPT Westwood Village, LLC and Madison Marquette                                                              Toulsey Brain Stephens PLLC               Seattle WA 98101                                                                   calvord@tousley.com               Email
                                                                                                                                                                   Attn: Jennifer L. Pruski
Counsel to DS FOUNTAIN VALLEY LP, a Delaware limited partnership; and DS PROPERTIES 17 LP, a Delaware limited                                                      Post Office Box 255824
partnership                                                                                                              Trainor Fairbrook                         Sacramento CA 95865                                                                jpruski@trainorfairbrook.com      Email
                                                                                                                                                                   Attn: Jason A. Starks
                                                                                                                                                                   P.O. Box 1748
Counsel to Travis County                                                                                                 Travis County Attorney                    Austin TX 78767                                                                    Jason.Starks@traviscountytx.gov   Email
                                                                                                                                                                   Attn: Jason S. Greenwood
                                                                                                                                                                   1100 L Street, N.W.
                                                                                                                                                                   Room 7108
Counsel to United States of America                                                                                      U.S. Department of Justice Civil Division Washington DC 20005                                                                jason.s.greenwood@usdoj.gov       Email
                                                                                                                                                                   Attn: Charles Oberly co Ellen Slights
                                                                                                                                                                   1007 Orange St Ste 700
                                                                                                                                                                   PO Box 2046
US Attorney for the District of Delaware                                                                                 US Attorney for Delaware                  Wilmington DE 19899-2046                                                           usade.ecfbankruptcy@usdoj.gov     First Class Mail and Email
                                                                                                                                                                   Attn: Thomas Korsman
                                                                                                                                                                   600 S. 4th Street
                                                                                                                                                                   MAC N9300-061
Top 30 Unsecured Creditors                                                                                               Wells Fargo, N.A.                         Minneapolis MN 55479                                                               Thomas.m.korsman@wellsfargo.com   Email
                                                                                                                                                                   Attn: Corporate Trust Services - Administrator for 24 Hour Fitness
                                                                                                                                                                   150 East 42nd St
Counsel to the Senior Notes Indenture Trustee                                                                            Wells Fargo, National Association         New York NY 10017                                                                                                    First Class Mail
                                                                                                                                                                   Attn: Jeff Carruth
                                                                                                                                                                   11 Greenway Plaza, Suite 1400
Counsel to Tri Cities Harriman LLC                                                                                       Weycer, Kaplan, Pulaski & Zuber, P.C.     Houston TX 77046                                                                   jcarruth@wkpz.com                 Email
                                                                                                                                                                   Attn: Stephen B. Gerald
                                                                                                                                                                   405 North King Street
                                                                                                                                                                   Suite 500
Counsel to United Parcel Service, Inc. and BT-OH, LLC                                                                    Whiteford, Taylor & Preston Llc           Wilmington DE 19801                                                                sgerald@wtplaw.com                Email
                                                                                                                                                                                                                                                      matthew.ward@wbd-us.com
Counsel to Brazos TC South - Partnership B, L.P.; A-S 93 SH 130-SH 45, L.P.; A-S 117 Shops at the Reserve, L.P.; A-S 76 HWY                                         Attn: Matthew P. Ward, Morgan L. Patterson, Ericka F. Johnson, Todd A. Atkinson   morgan.patterson@wbd-us.com
290-Bingle, L.P.; A-S 86 FM 1960 FM 1960-Veterans Memorial, L.P.; A-S 30 FM 518-FM 528, L.P.; and A-S 144 Grand Parkway-                                            1313 North Market Street, Suite 1200                                              ericka.johnson@wbd-us.com
W. Airport, L.P.; Crane Court, LLC, Nazareth Retail Holdings, LLC, and Mercury TIC, LLC                                     Womble Bond Dickinson (US) LLP          Wilmington DE 19801                                                               todd.atkinson@wbd-us.com          Email




              In re: 24 Hour Fitness Worldwide, Inc., et al
              Case No. 20-11558 (KBO)                                                                                                                                         Page 9 of 10
                                                                                               Case 20-11558-KBO                       Doc 1637                        Filed 01/20/21                          Page 13 of 13
                                                                                                                                                        Exhibit A
                                                                                                                                                  Core/2002 Service List
                                                                                                                                                 Served as set forth below




                                                              DESCRIPTION                                               NAME                                                               ADDRESS                                               EMAIL           METHOD OF SERVICE
                                                                                                                                              Attn: Robert S. Brady, Michael R. Nestor & Andrew L. Magaziner
                                                                                                                                              Rodney Square                                                                rbrady@ycst.com
                                                                                                                                              1000 North King Street                                                       mnestor@ycst.com
Counsel to Morgan Stanley Senior Funding, Inc., as Administrative Agent and Collateral Agent           Young Conaway Stargatt & Taylor, LLP   Wilmington DE 19801                                                          amagaziner@ycst.com           Email




              In re: 24 Hour Fitness Worldwide, Inc., et al
              Case No. 20-11558 (KBO)                                                                                                                  Page 10 of 10
